The judgment herein was affirmed by an equally divided court. We have carefully re-examined the assignments of error in the light of the appellant's suggestion of error on the merits — a document replete with apt references to "the law and the prophets" and perfect in legal and literary style — and adhere to the views expressed by us in our former opinions. Consequently, Judges GRIFFITH, ANDERSON, and SMITH are of the opinion that the suggestion of error should be overruled, and Judges McGOWEN, COOK, and ETHRIDGE are of the opinion that it should be sustained and the judgment reversed.
Counsel for the appellant, in another suggestion of error, say that where the judges of this court are equally divided on the question of error vel non in the rulings of the trial court, the judgment of that court should be reversed; but all of us agree that this can only be done with the concurrence of a majority of the judges.
That an equal division of the judges of an appellate court on the question of the reversal vel non of the judgment of a trial court results in the affirmance of the judgment has been many times decided by this court, beginning with Brewer v. Crum,111 Miss. 871, 72 So. 700.
When this court is sitting in banc, there must be at least four of its judges present; and no action can be taken by it unless a majority of the judges present concur therein. When a cause is brought to the court on appeal, the judgment of the trial court is presumed to be correct and must remain in effect unless and until the court enters an order on its minutes reversing or setting it aside. This can be done only when a majority of the judges participating *Page 310 
in the decision concur therein. When the court is equally divided on the question of affirmance or reversal, it cannot, of course, reverse the judgment. What then should it do? There are two possible ways of solving this difficulty. One is to dismiss the appeal on the ground that the court is unable to decide the case. This is the course pursued by a few American courts. The other is to affirm the judgment. This is the course pursued by other American courts, including the Supreme Court of the United States, and by the English courts, 4 C.J. 1121, including the House of Lords, Reg. v. Millis, 10 Cl.  Finn., at p. 907; 8 Eng. Reprint at p. 982; 17 Eng. Rul. Case at p. 160. While the effect of both methods of disposing of a case is practically the same, the latter is the more logical.
When a cause is carried to an appellate court, what the appellant does is to request or move the court to reverse or set aside the judgment rendered by the trial court. Under the general parliamentary law governing deliberative assemblies, a motion is lost unless a majority of the members of the assembly present vote in favor of it. Courts are governed by the same rules. Consequently, if an appellant's request or motion for the reversal of the judgment against him fails to receive the vote of a majority of the judges, it is lost; the judgment remains in effect without error being declared therein, and the logical thing for the court to do is to so say by entering an order affirming it. In concurring therein, the judges who think there is error in the record do not surrender their views, but simply act upon a long and well-established rule of procedure governing the situation confronting them. If they should contumaciously disregard this rule of procedure and decline to concur either in dismissing the appeal or in affirming the judgment, the record would remain forever in the appellate court, and the judgment although in effect could not be enforced. This is clearly stated in State v. McClung, 47 Fla. 224, *Page 311
37 So. 51, 52, followed in Randall v. L'Engle, 52 So. 594, 46 So. 2.
A judgment rendered pursuant to this procedure disposes of a case as effectually as does one wherein all the judges are of the opinion that the record is free from error, and that no injustice is thereby inflicted on an appellant is illustrated by the case at bar. Here seven judges have considered the appellant's case, one below and six here. Four, a majority of them, one below, and three here have said that there is no reversible error in the record. To reverse the judgment under such circumstances would, or should, shock the legal and judicial conscience, to say nothing of the disregard thereby of a long-settled judicial practice. The appellant's judgment was affirmed for the same reason that every other unsuccessful appellant's judgment is affirmed; i.e., she has failed to convince a majority of the court that there is error in the proceeding in which her judgment of conviction was rendered.
But it is said by the appellant's counsel that under two amendments to the Constitution of the state, sections 286 and 287 thereof, the court is without power to affirm a judgment when its judges are equally divided on the question of error vel non in the record. These sections are as follows:
"Section 286. The Supreme Court shall consist of six judges, that is to say, of three judges in addition to the three provided for by section 145 of this Constitution, any four of whom when convened shall form a quorum. The additional judges herein provided for shall be selected one for and from each of the Supreme Court districts in the manner provided by section 145 of this Constitution, or any amendment thereto. Their term of office shall be as provided by section 149 of this Constitution, or any amendment thereto.
"Section 287. The Supreme Court shall have power, under such rules and regulations as it may adopt, to sit *Page 312 
in two divisions of three judges each, any two of whom when convened shall form a quorum; each division shall have full power to hear and adjudge all causes that may be assigned to it by the court. In event the judges composing any division shall differ as to the judgment to be rendered in any cause, or in event any judge of either division, within a time and in a manner to be fixed by the rules to be adopted by the court, shall certify that in his opinion any decision of any division of the court is in conflict with any prior decision of the court or of any division thereof, the cause shall then be considered and adjudged by the full court or a quorum thereof."
This case was submitted first to a division of the court, which then directed its submission to the court in banc. The argument is that the court can adjudge a cause only with the concurrence of a majority of its judges; consequently, an equal division thereof adjudges nothing. The words, "the cause shall then be considered and adjudged by the full court or a quorum thereof," as used in the Constitution, have no bearing on the procedure by which the court functions, except to permit the court to act when some of the judges are absent, provided a quorum (i.e., a majority) thereof are present. The word "adjudge" means simply to decide or determine judicially. The ultimate question which an appellate court must determine in a case brought to it on appeal is the character of the judgment to be rendered by it. This it does after all the judges participating in the decision have expressed their views thereon. If a majority are then of the opinion that there is reversible error in the record of the proceeding in which the judgment under review was rendered, the court so adjudges and enters a judgment of reversal. But, if only a minority of the judges are of the opinion that there is error in the record, the court then adjudges, as hereinbefore set forth, that the judgment be affirmed. In both instances the court acts judicially and adjudges the cause. This was the conclusion *Page 313 
arrived at by the Supreme Court of Florida in State v. McClung, supra, under a Constitution providing that the "concurrence of a majority of the members of the court, sitting in any cause wherein the court shall sit as one body, shall be necessary to a decision."
But the appellant's counsel further say that this rule of procedure "has no application to a criminal case wherein the presumption of fact of innocence as a defense attends dehors the facts. The Robertson Case (Robertson v. Mississippi Valley Co.),120 Miss. 159, 81 So. 799, heretofore referred to is the law of the case and a precedent to be followed, although Judge STEVENS vigorously dissents. In this case, the judges were equally divided upon the affirmance or reversal — error or no error, guilt or innocence — and thereupon adjudged the accused guilty by affirming the judgment. When the court divided, guilty or not guilty, there was present, but not considered, this presumption of fact that the accused was presumed to be innocent until guilt was proven beyond a reasonable doubt. The opinion or finding of three of the judges that accused was not guilty and that the judgment should be reversed was per se reasonable doubt of guilt, and all of the judges were bound to give effect to the presumption of fact of innocence dehors the record. And if effect is to be given to this fact of innocence, the necessary and logical result should be that the judgment should be reversed. No effect, it seems, was given to this presumption of fact of innocence. If given effect as a controlling factor, in view of the equally divided court, the court should have reversed the judgment, and it was error not to do so. The failure to give effect to this presumption of fact of innocence denied accused due process and equal protection under the Federal Constitution. This presumption is one of fact and attends the accused through the whole trial. It is a fact in this case and cannot be disregarded."
This contention is based on two misconceptions: (1) *Page 314 
That a majority of this court have found that the accused was not guilty; and (2) of the scope and effect of the presumption of innocence. The guilt or innocence of an accused is always a question for the decision of the jury, unless the court can affirmatively say that under no view of the evidence could the jury rightly find that the accused is guilty. Four of us said that the evidence was sufficient to support a verdict of guilty; two that it was not.
On the trial below, the appellant was presumed to be innocent until the jury said by its verdict that she was not. The presumption of innocence then disappeared and was superseded by the presumption that "the verdict of the jury is right and the defendant is guilty." 16 C.J. 536; section 3403, Code 1930; Spivey v. State, 58 Miss. 743; Fleming v. State, 60 Miss. 434. Omnia praesumuntur rite et solemniter esse acta.
Finally, the appellant's counsel say, in effect, that the equal division of the judges here demonstrates that there is grave doubt as to the correctness of the judgment of her conviction — leaves that fact uncertain; and, therefore, those of us who are of the opinion that there is no error in the record should surrender our views and vote to reverse the judgment. This is but a specific instance of a very old complaint that the judges of a court are sometimes unable to agree on the law governing a case under consideration by them, i.e., the uncertainty of the law. This complaint is but an incident to the also very old "quest for certainty" and is not peculiar to the law but appears in every department of life, and can never end. The law is not an exact science, and the idea that it "is, or can be made, unwavering, fixed, and settled" is a legal myth. Frank's Law and the Modern Mind, p. 20. This results from defects inherent in human nature. That the judges of courts sometimes differ as to the law furnishes no more ground for destructive criticism of the law or the courts than does the fact that ministers of the Gospel *Page 315 
differ in their interpretation of the Bible justify destructive criticism of the church or of the Bible and its authority.
But we have not differed on all the questions of law presented by this record. All of us agree on the rules governing the admission and exclusion of most of the evidence here under consideration. Our differences, in the main, are only as to whether the facts bring the evidence within or without those rules. In other words, our differences, in the main, or not legal but factual. It can be safely said that an examination of the reports of the decisions of this court will disclose that in most of the cases decided by it, its judges agreed on both the law and the facts; and, further, most of the differences of opinion among the judges, when such have occurred, have not been on the law, but on the facts. Differences in the factual field are not peculiar to judges, but appear in every department of life.
Should the affirming judges surrender their views and concur in a reversal of this judgment? The answer to this question depends upon "the nature of the judicial process." A judge when deciding a judicial question must do three things: (a) Find the facts; (b) find the governing law; and (c) apply that law to the facts. When the court is composed of more than one judge, each of them must do these three things, and then vote for such judgment as his legal and judicial conscience approves, in the words of his oath of office, "according to the best of my (his) ability and understanding." If after full and free consultation with his associates, a judge is unable to agree with them, he should adhere to his views. For him to do otherwise would "turn judgment to wormwood and leave off righteousness." Of course, if he has a doubt as to the correctness of his views and his associates are sure of theirs, a judge may conscientiously surrender his views and vote with his associates. But *Page 316 
the affirming judges here, while according due deference to their associates, are not faced with such a doubt.
The suggestion of error is overruled.